DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 6, 11, and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 8-12, filed February 03, 2021, in response to the Advisory Action mailed on January 14, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… determining, … a first timing …, wherein the first timing is at least determined by the second timing … and a time offset between the first and second base stations, wherein the time offset is greater than a length of a cyclic prefix of the first symbol and smaller than a length of the first symbol and determined by a distance between the first and second base stations and a multiplication of a fixed timing advance offset and a basic timing unit; ...” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Krishnamurthy et al., (U.S. Publication No. 2011/0080896), which discloses a signal communication method wherein a first timing offset can be determined by determining a first timing offset to transmit a downlink subframe based on the timing of the second base station, and determine a second timing offset based on the first timing offset and the received uplink transmission [paragraphs 0027, 0029, 0032]. The cited portions of Krishnamurthy do not disclose the time offset is... determined by a distance between the first and second base stations and a multiplication of a fixed timing advance offset and a basic timing unit" and "the sending of the first symbol by the first base station and the receiving of the first symbol by the second base station is aligned according to the first timing. Therefore, Krishnamurthy fails to disclose or render obvious the above italic
Note that the second closest prior art of record is Sandberg et al., (U.S. Publication No. 2018/0270007), which discloses applying a time offset in one cell relative another neighboring cell so that the scheduling blocks will not be transmitted at the same time in the two cells but with a time difference corresponding to the time offset [paragraphs 0028, 0035], wherein the time offset is greater than a cyclic prefix of the first symbol and smaller than a length of the first symbol [paragraphs 0041,0043]. The cited portions of Sandberg do not disclose the time offset is... determined by a distance between the first and second base stations and a multiplication of a fixed timing advance offset and a basic timing unit" and "the sending of the first symbol by the first base station and the receiving of the first symbol by the second base station is aligned according to the first timing. Therefore, Sandberg fails to disclose or render obvious the above italic limitations as claimed.

 Claims 6, 11, and 16, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469